Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/04/2021, with respect to the rejection(s) of claims 1-11 under 35 U.S.C. 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Toncelli (US Pub. No. 2017/0305035), Toncelli (WO 2007/072464), and Schlough (US Patent No. 6,006,735). Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Claim Objections
Claims 1-2 and 6 are objected to because of the following informalities:
In claim 1 line 8, “the lower end of the sleeve” should be “a lower end of the sleeve”
In claim 2 lines 5-6, “the second machining head and the third machining head arranged side-by-side” should be “the second machining head and the third machining head arranged are side-by-side”
In claim 6 line 3, “the outer surface of the protection element” should be “an outer surface of the protection element”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“manipulator means” in claims 1, line 11 and corresponding to the structural element 34 which comprise suction cups 52 or applicable equally well also to manipulator means of a different type in order to come into contact with the surface of the slab to raise, displaced and lowered onto the work bench as described on page 005, ll. 9-30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the machining head" in line 2. It is unclear if applicant is referring to the machining head of the first machining unit, the second machining unit, or both machining units, rendering the claim indefinite. For examining purposes, the Examiner is to refer the claim limitation to be referring to the either machining unit.
Claim 7 recites the limitation "the first machining unit comprises manipulator means" in line 2. It is unclear if applicant is referring to the same manipulator means of the first machining unit as introduced in claim 1, line 11 or if the applicant referring to a different/new manipulator means, rendering the claim indefinite. For examining purposes, the Examiner is to refer the claim limitation to be referring to the same manipulator means of the first machining unit as introduced in claim 1, line 11.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toncelli (US Pub. No. 2017/0305035).
Regarding claim 1, Toncelli discloses: a machine (Figures 8-10 element 12) for cutting slabs of stone or stone-like material (see paragraph 0045, ll. 1-3) comprising a fixed or rotating work bench (element 14 and see also paragraph 0047, ll. 1-4), two lateral support structures (elements 16/18) between which at least one beam (elements 20/201) runs; on said at least one beam there being arranged a first machining unit (see Detail A in the annotated figure below) comprising: 
a carriage (elements 28/282) adapted to slide along the beam (see paragraph 54, ll. 1-2 and paragraph 0108, ll. 1-3); 
a sleeve (elements 30/302) adapted to slide with respect to the carriage in a vertical direction (see paragraph 0110, ll. 1-3); 
a machining head (elements 32/322) connected to the lower end of the sleeve (see figure 10) and adapted to rotate relative to the sleeve about a vertical axis (see paragraph 0111, ll. 1-5); said machining head comprising a spindle (elements 34/342) on which a cutting disc (elements 380/382) is mounted; and manipulator means (element 42/422 and see also paragraph 0015, ll. 1-6) for slabs or portions thereof, 
characterized in that the machine further comprises a second machining unit (see Detail B in the annotated figure below) slidably mounted on said at least one beam (see paragraph 0108, ll. 1-3) and comprising at least one second machining head (element 321/323) with fixed orientation, adapted to be moved in the vertical direction (see paragraph 0111, ll. 1-5) and comprising a spindle (elements 341/343) on which a cutting disc (elements 381/383) is mounted. 

    PNG
    media_image1.png
    796
    805
    media_image1.png
    Greyscale

Regarding claim 2, Toncelli discloses: the machine according to claim 1, characterized in that the second machining unit slidably mounted on said beam (see paragraph 0108, ll. 1-3) comprises at least a third machining head (element 323) with fixed orientation, adapted to be moved in the vertical direction (see paragraph 0111, ll. 1-5) and comprising a spindle (elements 343) on which a cutting disc (elements 383) can be mounted, the second machining head and the third machining head arranged side-by-side (see annotated figure above showing the second (element 321) and third (element 323) arranged side-by-side). 
Regarding claim 4, Toncelli discloses: the machine according to claim 1, characterized in that the machining head is adapted to rotate the spindle both about a vertical axis direction (see paragraph 0111, ll. 1-5 where the prior art states that the machining head is attached to a sleeve that comprises means for rotating the machining head about a “substantially vertical axis of rotation” and since the spindle is attached to the machining head, the machining head is adapted to rotate a vertical axis direction) and about a second axis of rotation (see paragraph 0112, ll. 1-7).
Regarding claim 5, Toncelli discloses: the machine according to claim 4, characterized in that said second rotation axis is an axis inclined at 90° relative to the vertical axis of rotation (see paragraph 0112, ll. 1-7 where the prior art states machining head is adapted to rotate the spindle an is possible to “perform cuts inclined with respect a direction substantially perpendicular” to the plane of a work piece and in in paragraph 0081, ll. 3-5 the prior states that the spindle is rotated through approximately 90°).
Regarding claim 6, Toncelli discloses: the machine according to claim 1, characterized in that the machining head comprises a protection element (element 40/401/402/403 and see also paragraph 0116, ll. 1-3) partially covering the cutting disk, the outer surface of the protection element being provided with the manipulator means (see paragraph 0116, ll. 1-3), which comprise suction cups (see paragraph 0017, ll. 1-7 where the prior art states that the gripping device may comprise “at least one sucker element”).
Regarding claim 7, Toncelli discloses: the machine according to claim 1, characterized in that the first machining unit (element 42/422 and see also paragraph 0015, ll. 1-6) comprises manipulator means rotatable about a vertical axis (see paragraph 0111, ll. 1-5) and mounted on the sleeve (see figure 10 the first machining unit comprises sleeves (elements 30/302) that have machining heads (elements 32/322) with manipulator means (elements 42/422) mounted on the sleeves).
Regarding claim 8, Toncelli discloses: the machine according to claim 2, characterized in that the cutting discs of the second machining unit are parallel to each other and are positioned perpendicularly relative to the direction of the beam (see figure 10 elements 341/343 are parallel to each other and perpendicularly to the beam (elements 20/201)).
Regarding claim 9, Toncelli discloses: the machine according to claim 2, characterized in that the second machining unit comprises a second carriage (element 281) which is adapted to slide along the beam (see paragraph 0108, ll. 1-3) and on which there is arranged a second sleeve (element 301) which is movable in a vertical direction (see paragraph 0110, ll. 1-3) with respect to the second carriage and on which the second machining head is arranged; and a third carriage (element 283) which is adapted to slide along the beam (see paragraph 0108, ll. 1-3) and on which there is arranged a third sleeve (element 303) which is movable in a vertical direction (see paragraph 0110, ll. 1-3) with respect to the third carriage and on which the third machining head is arranged.
Regarding claim 10, Toncelli discloses: the machine according to claim 9, characterized in that the carriages of the second machining unit are movable along the beam independently of one another (see figures 8-10 and see also paragraph 0124, ll. 1-8 where the prior art states that both machine units are adapted to perform cutting operations parallel to the beam and in paragraph 0125, ll. 1-3 the prior art states that the a single spindle of the machining unit is active while the other one remains inactive and positioned at one end of the beam (as best shown in figure 10), thus the carriages of the second machining unit are movable along the beam independently of one another).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US Pub. No. 2017/0305035) in view of Toncelli (WO 2007/072464) hereinafter known as Toncelli two.
Regarding claim 3, Toncelli discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the machine according to claim 1, characterized in that said work bench is provided with a motorized conveyor belt for feeding the slabs.
Toncelli two teaches it was known in the art to have a machine for optimized cutting of slabs (Figure 1 element 16) characterized in that said work bench is provided with a motorized conveyor belt for feeding the slabs (element 34 and see also page 6, ll. 10-15 and page 8, ll. 17-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Toncelli with the teachings of Toncelli two to provide said work bench is provided with a motorized conveyor belt for feeding the slabs. Doing so provides a motorized conveyor belt that allows for continues feeding of slabs during operations thus increasing efficiency and productivity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US Pub. No. 2017/0305035) in view of Schlough (US Patent No. 6,006,735). 
Regarding claim 11, Toncelli discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the machine according to claim 10, characterized in that the beam is provided with two guides on which shoes arranged on each operating unit slide, said machine further comprising a rack arranged parallel to the guides, and motorized pinions arranged on each machining unit.
Schlough teaches it was known in the art to have a machine for optimized cutting of slabs (Figures 1-9 element 10) comprising a beam (element 34) wherein on the beam is arranged a machining unit (see figure 5 elements 22/24/26), characterized in that the beam is provided with two guides (elements 40 and 42) on which shoes (elements 88 and 98) arranged on each operating unit slide (see annotated figure below Detail A and B showing the arrangement), said machine further comprising a rack (element 44) arranged parallel to the guides (see annotated figure below showing element 44 arranged parallel to different portions of the guides (elements 40 and 42), and motorized pinions (elements 104 and 110 are motorized by the motor (element 106)) arranged on each machining unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Toncelli with the teachings of Schlough to provide that the beam is provided with two guides on which shoes arranged on each operating unit slide, said machine further comprising a rack arranged parallel to the guides, and motorized pinions arranged on each machining unit. Doing so provides a motorized operating unit slide that allows the machine unit to continuously slide at different locations of the beam in order to cut the different size slabs at different locations during operations thus increasing efficiency and productivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/25/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723